Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 4, 7-9, and 13-15, drawn to a method of treating a disease in a subject, which method comprises: administering a therapeutically effective amount of a compound to the subject, wherein the compound is a modulator of expression, function and/or stability of Olfactory Receptor, Family 10, Subfamily H, Member 1 (OR10H1), or a variant of OR10H1.
Group II, claim(s) 24-27, 29, 31, 33, 44, 49, 58-59 and 63-64 drawn to an isolated antigen binding construct, capable of specifically binding to OR10H1, or a variant of  drawn to a pharmaceutical composition (claims 49, and 63-64) and a kit for detecting OR10H1 (claims 58-59).
Group III, claim(s) 61, drawn to a method for identifying a compound suitable for the treatment of a disease characterized by expression of OR10H1, the method comprising the steps of: (a) providing a first cell expressing a protein or mRNA of OR10H1, or a variant of OR10H1, (b) providing a candidate compound, and (c) optionally, providing a second cell, wherein the second cell is a cytotoxic immune cell, for example a cytotoxic T lymphocyte (CTL), capable of immunologically recognizing said first cell, and (d) bringing into contact the first cell and the candidate compound, and optionally the second cell, and (e) determining subsequent to step (d), either or both of: (i) expression, function and/or stability of said protein or mRNA of OR10H1, or of said variant of OR10H1, in said first cell, wherein a reduced expression, function and/or stability of said protein or mRNA of OR10H1, or of said variant of OR10H1, in said first cell contacted with the candidate compound compared to said first cell not contacted with said candidate compound indicates that the candidate compound is a compound suitable for the treatment of a disease characterized by expression of said protein or mRNA of OR10H1, or of said variant of OR10H1; and/or (ii) cytotoxicity of said second cell against said first cell, wherein an enhanced cytotoxicity of said second cell against said first cell contacted with the candidate compound compared to the cytotoxicity of said second cell against said first cell not contacted with the candidate compound indicates that the candidate compound is a compound suitable for the .
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
Species A: a specific anti-OR10H1 antibody, by providing a specific combination of HCDRs1-3 and LCDRs1-3, e.g. SEQ ID NOs: 1-2-3 + 5-6-7, or SEQ ID NOs: 9-10-11 + 13-14-15, or SEQ ID NOs: 17-18-19 + 21-22-23, or other specific antibody of claim 25 and 26.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 24, 29, 31, 33, 44, 49 and 58 .
The groups of inventions listed above do not related to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

	Raelson teaches a method of constructing an asthma disease GeneMap in a human population (claim 1). Raelson teach a drug screening assay by comparing the level of gene expression of at least one gene from Table 3 and 4 (claim 45), and OR10H1 is a gene listed in Table 3 (page 176). Raelson teaches a method of treating asthma disease in a patient comprising administering an agent that regulates the expression, activity or physical state of at least one polypeptide encoded by a gene from Table 3 and 4 in the patient (claim 138). And the agent is selected from groups of chemical compounds, oligonucleotides, antisense or interfering RNA, peptides and antibodies (claims 141-145). Therefore, the technical feature linking the inventions of Groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENG LU/Examiner, Art Unit 1642
/PETER J REDDIG/Primary Examiner, Art Unit 1642